Title: To Thomas Jefferson from James Hayes, 18 January 1781
From: Hayes, James
To: Jefferson, Thomas



Sir
Richmond, Jany. 18th. 1781

When I inform’d your Excellency, that I intended for Philadelphia this week, in order to forward the Printing Apparatus for the use of this State, I had not the presence of mind to mention, that a Horse to carry me there, and a sum of Money would be requisite to purchase Paper and other articles absolutely necessary for the Public use. That alone will now detain me, and as I would wish not to delay time any longer, I hope your Excellency will consider of the matter, that I may immediately set off.
I am, Sir, With great respect, Your very humble Servant,

James Hayes

